Title: William Short to John Jay, 23 May 1790
From: Short, William
To: Jay, John



Dear Sir
Paris May the 23d. 1790

The constitutional question of the right of war and peace, which I mentioned to you in my last, has occupied the assembly without interruption since that time. It was finally decided yesterday evening as you will see by the articles of the decree which I have the honor to inclose you. It seems to have given general satisfaction. The ministry and aristocratic party are contented because they feared that still less power would have been left to the King. The Demagogues of the assembly have the appearance of being satisfied, because it is a part of their plan to make the  people of Paris believe that they triumph in the assembly. Consequently when they find themselves about to lose a question they adopt such parts of the opposite as engage on their side a sufficient number of the doubtful members to enable them to have the appearance of carrying their point. No debate has ever shewed these manoeuvres with so much evidence, as that decided yesterday evening.
In the course of this long debate a great number of orators presented different shades of opinion. They may all however be resolved into three distinct classes—those who were for vesting every power relative to peace and war, treaties of alliance, and in fine whatever regarded foreign nations, in the hands of the monarch. They were composed of the aristocratic party headed by the Abbe Maury and Cazales.—Those who were for excluding the monarch entirely from the power of peace and war, as being a portion of the public will which could be exercised only by the representatives of the people, without danger to their interests. They were headed by the two La Meths and Duport, members of the noblesse, and Barnave a lawyer from Dauphiné, all of them young men of talents and who have for some time distinguished themselves as the demagogues of the assembly.—Finally those whose opinions held a middle rank, who thought this part of the sovereignty should be delegated concurrently to the executive and legislative body; or at least who supported that opinion from an idea that it was the best that could be carried at present. They were headed by the Marquis de la fayette, Mirabeau and Chappellier. There was no doubt that if the votes of the assembly were taken with calm and independence this latter opinion would triumph. A part of its opponents therefore tried to enlist on their side the people of Paris; it is suspected that money was distributed among them for that purpose; certain it is that in the crowds which assemble in the different parts of Paris several street orators were heard haranguing the people to point out to them the danger to which they would be exposed if the national assembly did not reserve to itself the right of war and peace. The present preparations for war were constantly quoted as a proof in point. It was said that the ministry had excited the court of Spain in order that an army being assembled, they might undertake a counter revolution. Other absurdities of a similar nature were circulated with industry and easily imposed on the credulity of the multitude. What alarmed them still more was the report that Mirabeau was gained over to the Ministry. Unfortunately the moral character  of this member whose talents are unrivalled, is no obstacle to such a report. When he delivered his opinion and proposed his decree two days ago his eloquence wrested applauses from all parties and particularly from the public galleries who are in the habit of expressing their satisfaction or discontent without restraint. But in the course of the night and the next day the people were inspired with the belief that he wished to vest the contested power in the hands of the monarch. His speech was attacked with art, address, and eloquence by Barnave. The marks of approbation given by the galleries to this attack were without example and encouraged the orator to proceed to an indirect crimination of the Marquis de la fayette, who he knew would support Mirabeau’s opinion, and from whose character and influence every thing was to be feared. In passing through the crowd assembled in the Thuilleries he was carried in triumph by them to his carriage. This was considered by many as the signal of the decline of the Marquis de la fayette’s popularity and gave real alarm to all parties, because all agree, even those who are opposed to the revolution and consequently his enemies, that it is his influence alone which preserves the order and security which is enjoyed in the capital.—The next day (yesterday) a pamphlet was cried in all the streets called the treachery of the Count de Mirabeau, and he instead of being the idol of the people, recieved marked proofs of their discontent on his way to the assembly. Notwithstanding this he continued firm in his opinion, he answered the attack of Barnave, pulverized his arguments, and with a degree of eloquence of which there has been no example in the assembly, inveighed against the low and artful intrigues of his adversaries. He was applauded by the assembly, but not at all by the galleries who are the thermometer of the opinions of the people without doors. There were then greater crowds than had ever been seen in the Thuilleries. They shewed in their discourses menacing signs of displeasure, swore that Mirabeau was a traitor and should be hung to the lantern, and sometimes discovered even a desire to enter the assembly. In this situation of things the assembly proceeded by way of preliminary to decide which of the three plans proposed should be first voted.—The Marquis de la fayette who had not yet spoken, and who thought himself bound to give more than a silent vote on the question, made a short speech in favor of that proposed by Mirabeau, and supported the motion for its having the priority. Many who from their suspicions of Mirabeau feared there was treachery in his plan, adhered to it from their  confidence in the Marquis de la fayette, so that the priority was granted it by a large majority. The leaders of the more popular party finding that the plan which had obtained the priority would certainly obtain also the preference of the assembly, and not chusing to have the appearance of having lost the victory, gave into the current of Mirabeau’s decree with slight verbal alterations which they proposed. Thus the several articles of the decree were passed without further opposition, and the crowds in the Thuilleries separated without disorder because they were informed by the demagogues of the assembly that the question had been decided agreeably to their wishes. It will be happy if the fermentation which has appeared among the people for these two or three days past should thus subside; but it is hardly to be expected, as it has been hitherto found much more easy to excite them than to check their movements when roused.
In the mean time preparations for equipping a fleet are going on with activity in the ports of this Kingdom, as well as Spain. In England the activity of their operations announces a real design of war. The idea of the French Ambassador in London and of the ministry here is that as yet it is not absolutely certain what are the real designs of the cabinet of St. James. They say that if the vessels siezed and the disputed navigation of those coasts are the real and sole causes of the armament there is no doubt that there will be peace—that is to say that Spain will be induced to negotiate and make the necessary sacrifices. But they add that if the wishes of England are to profit of the present situation of Europe in order to undertake an advantageous war (and which they seem to apprehend) they have no doubt they will find some other pretext to which no negociation can be opposed. I have very sufficient proofs that these are the sentiments of the ministry here and that they are not yet fixed in their opinions as to the real object of the preparations going on in England.
You will without doubt have seen before you recieve this letter the memorial of one of the owners of the vessels seized in Nootka sound. It appears by it that there were two American vessels there at the same [time] which were unmolested by the Spanish commander and which even seem to have been employed in a part of the operation. The English Minister at this court considers the American vessels as having been forced to this against their will. I do not know what is the opinion of his court on this subject. It would seem natural that it should be the same.
No change has as yet taken place in the ministry here. That  which I mentioned to you in a former letter as being very probable was first postponed for particular reasons and is at present not thought of. A change of circumstances may perhaps bring on again a plan which was then near its execution.
It is believed that the Emperor of Morocco is dead. It was reported some time ago when it was not true. At present however there seems no doubt, although my last letters from Mr. Carmichael do not mention it. It is probable his successor will not be very scrupulous as to the treaties existing.
I do not venture to use the cypher which Mr. Jefferson left with me, as my experience of that for Mr. Carmichael shews me there is some mistake, and makes me fear it may be the same as to yours.—I am still ignorant of the arrangements which may have taken place in the department of foreign affairs, and therefore consider myself as authorized to continue addressing you my letters. I hope you will allow me to add to them assurances of the respect & attachment with which I have the honor to be Sir, Your most obedient servant,

W: Short

